DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of the specification and claims 1, 3 – 4, 6 – 7, & 10, as well as the addition of claims 12 – 15.

Claim Objections
Claims 1 & 10 are objected to because of the following informalities:  
With regard to claim 1, “opposites” should be “opposite.”
With regard to claim 10, there should be a period at the end of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 1, 6, & 14, Applicant’s most recent amendment recites “uniformly colored foam resin.” This is new matter because Applicant’s specification only teaches a foamable “uniformly colored extrudate.” The foaming step occurs after extrusion, when the extrudate is passed through a breaker plate (specification, paragraph [0008]). The specification teaches the resin is only uniformly colored as an extrudate before differential expansion of the voids (paragraph [0096]) to form the lightened portions of foam and before the melting of streaker pellets (paragraphs [0069] – [0070]) to form the streaks. Differential expansion of the voids (foaming) and melting of the streaker pellets occur inside the breaker plate, after extrusion. Therefore, Applicant’s specification teaches the foamed resin contains dark and light colors, which cannot be reasonably described as “uniformly colored.”
Claims 2 – 5, 7 – 13, & 15 are dependent on claims 1, 6, & 14, and therefore also rejected.
With regard to claims 12 – 13 & 15, Applicant’s specification fails to support Applicant’s claim recitation of “wherein a respective location of each of the first plurality of void spaces in the first lightened portion is not predetermined.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 6 – 9 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anstadt et al. (U.S. Patent No. 4,141,944 A), in view of Allen (US 2015/0322710 A1).
With regard to claim 6, Anstadt et al. teach imitation wood comprising a first integral foam member, such as a board, that is extruded with smooth outer surfaces of the outer layers. The synthetic resin in the interior of the board is foamed (Col. 3, Lines 6 – 45). The outer layer to be embossed likewise has to at least a certain extent a cellular structure (Col. 2, Lines 59 – 61). Portions to be embossed are locally softened with heat and portions not to be embossed are kept cold. Therefore, heating up of portions of the outer layer by localized heating causes closed pores at the surfaces of the texture furrows break open, resulting in additional roughness (Col. 3, Lines 7 – 33). Furthermore, Anstadt et al. teach the produced wood can be darker in the interior of the texture furrows (“streak portion”) than on the surrounding surface zones (“lightened portion”) (Col. 4, Lines 43 – 45). As such, cold areas of the surface (not embossed with furrows) are lightened regions containing “first voids” and darker (streak) areas that undergo local heating for embossing (furrows) contain “second voids.”	
Claim 6 defines the product by how the product was made (“formed with a uniformly colored foamed resin…wherein the first lightened portion appears to be visually lighter than the first streak portion”). The specification teaches the resin is only uniformly colored as an extrudate before differential expansion of the voids (paragraph [0096]) to form the lightened portions and melting of streaker pellets (paragraphs [0069] – [0070]) to form the streaks. The specification does not teach the foam of final product is uniformly colored. Thus, claims 6 – 9 & 12 are product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113. In the present case, the recited steps imply a structure having a final product comprising a foamed resin. The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)

Anstadt et al. teach streaks comprising first and second longitudinally extending portions, but does not teach a first laterally extending arch shaped portion connecting the first longitudinally extending portion and the second longitudinally extending portion.
Allen teaches a board having an imitation wood pattern, wherein the wood pattern comprises a first streak portion including a first longitudinally extending portion extending longitudinally along the board, a second longitudinally extending portion extending longitudinally along the board. The streak is formed by wood ticks (14), which contribute to the arched or cathedral appearance present in many wood species (paragraph [0032]) connecting the first longitudinally extending portion and the second longitudinally extending portion. The first second longitudinally extending portions are on opposite sides of the first lightened portion (annotation Fig. 10 below).

    PNG
    media_image1.png
    501
    748
    media_image1.png
    Greyscale

Therefore, based on the teachings of Allen, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to create a wood pattern comprising longitudinally extending portions connected by an arch in order to imitate a specifically desired species of wood. One of ordinary skill in the art would easily recognize the pattern taught by Allen could be achieved by using the method of locally heating for embossing wood patterns on foam taught Anstadt et al.

With regard to claim 7, Allen teaches the board comprises a second lightened portion of the board surface, the second lightened portion includes a third longitudinally extending portion extending longitudinally along the board, a fourth longitudinally extending portion extending longitudinally along the board, and a second laterally extending arch shaped portion connecting the third longitudinally extending portion and the fourth longitudinally extending portion, wherein the third longitudinally extending portion extends alongside the first longitudinally extending portion. The fourth longitudinally extending portion extends alongside the second longitudinally extending portion (see annotated Fig. 10 below). Furthermore, as shown in annotated Fig. 10, the first streak portion is located between the first lightened portion and the second lightened portion.

    PNG
    media_image2.png
    499
    746
    media_image2.png
    Greyscale

	With regard to claim 8, as shown in Fig. 10B above, the first longitudinally extending portion forms a first shape along the extruded board that is different from a second shape formed by the second longitudinally extending portion.
With regard to claim 9, Anstadt et al. teach a transparent coating lacquer (“clear sealer layer”) applied to the extruded board as an outer surface (Col.4, Lines 36 – 42).
With regard to claim 12, claim 12 defines the product by how the product was made (i.e. lack of predetermination of first lightened portion).  Thus, claim 12 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a pattern of imitation wood comprising darkened and lightened regions.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)

Allowable Subject Matter
Claims 1 – 5, 10 – 11, & 14 – 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 1 & 11, Applicant claims the first plurality of void spaces having first average size (lighter region) larger than second plurality of void spaces having second average size (darker streaks). This is the opposite of Anstandt et al., who teach locally heated (expanded) cells for embossing to form darker regions, while smaller, closed cells (unheated) form the lighter regions.
Claims 2 – 5 are dependent on claim 1 and therefore also allowable.
With regard to claims 10 & 14, Applicant claims partially closed voids by respective flaps formed by uniformly colored foamed resin.
US 2009/0169860 teach a foam material wherein breakage of closed cells (partially closed voids with a flap) on the surface is undesired because decreases it desired water proof property (paragraph [0004]).

Response to Arguments
Applicant argues, “Allen does not disclose a foamed resin” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, the rejection of claims 1 – 3 & 6 – 8 under 35 U.S.C. §103(a) has been withdrawn. 

Applicant argues, “In particular, FIG. 18 of the Applicant’s specification depicts an extruded board with void spaces formed using a uniformly colored foamed resin. The resulting structure is markedly different form the structure is markedly different from the structure of the alleged ‘voids’ in Allen obtained using stain (see Allen et al. FIG. 3). Therefore, the structure implied by the required foamed resin of the extruded board should be considered” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: In light of Applicant’s amendment to the claims, the previous rejection is withdrawn and new rejections have been made. Applicant is directed to the discussion above.
First, claims 1, 6, & 14 are drawn to the final product, which is not uniformly colored. Therefore, Applicant’s claim limitation of “uniformly colored foamed resin” is a product-by-process limitation.
Second, as discussed above, Applicant’s specification that the uniformly colored extrudate is foamed in a later step (passing through breaker plates). Applicant’s specification does not support a foamed resin that is uniformly colored. However, Applicant can overcome the new rejection under 35 U.S.C. 112(a) by replacing the “uniformly colored foamed resin” with “uniformly colored extrudate.”

Applicant argues, “Allen does not disclose the claimed invention” (Remarks, Pgs. 10 – 11).
EXAMINER’S RESPONSE: In light of Applicant’s amendment to the claims, the previous rejection is withdrawn and new rejections have been made. Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781